IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA;                    : No. 9 MM 2021
 BRANCH TOWNSHIP,                                 :
                                                  :
                     Respondent                   :
                                                  :
                                                  :
              v.                                  :
                                                  :
                                                  :
 ROBERT J. JONES,                                 :
                                                  :
                     Petitioner                   :


                                       ORDER



PER CURIAM

      AND NOW, this 6th day of April, 2021, the “Application for Retroactive Extension

of Time to File for Reconsideration” is DENIED.